Federal Natl. Mtge. Assn. v Sajdak (2021 NY Slip Op 01392)





Federal Natl. Mtge. Assn. v Sajdak


2021 NY Slip Op 01392


Decided on March 10, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 10, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
COLLEEN D. DUFFY
ANGELA G. IANNACCI
PAUL WOOTEN, JJ.


2017-08802
 (Index No. 135482/16)

[*1]Federal National Mortgage Association, etc., appellant, 
vFrancis M. Sajdak, etc., respondent, et al., defendants.


David A. Gallo & Associates LLP, Roslyn Heights, NY (Jonathan M. Cohen of counsel), for appellant.
Staten Island Legal Services, Staten Island, NY (Sarah Baldwin of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Richmond County (Judith N. McMahon, J.), dated August 21, 2017. The order, insofar as appealed from, in effect, denied those branches of the plaintiff's motion which were for leave to enter a default judgment against the defendant Francis M. Sajdak and for an order of reference, and granted that branch of that defendant's cross motion which was to compel the plaintiff to accept his late answer.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal must be dismissed because the order appealed from was superseded by an order of the same court dated October 1, 2018, made upon reargument (see Federal Natl. Mtge. Assn. v Sajdak, ___ AD3d ___ [Appellate Division Docket No. 2018-13117; decided herewith]).
RIVERA, J.P., DUFFY, IANNACCI and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court